           Case 1:18-cr-10154-DPW Document 276 Filed 02/18/20 Page 1 of 13



                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,

                                                                            18-cr-10154-DPW
           v.



M. JAY HEROD


                       M. JAY HEROD’S SENTENCING MEMORANDUM

           Jay Herod is a simple man. That is not to say he isn’t clever—he is. He is not

naive. He is described as a brilliant computer programmer, a great friend and brother.1

He is also a felon and accepts full-responsibility for his market manipulation of PixarBio

stock and lying to the Securities Exchange Commission. He is asking this Court to

impose a sentence of three years of probation with the first sixteen months on Home

Confinement. This sentence—particularly when combined with the consequences he

already faces—will restrict his liberty, permit him to continue to repay victims, deter

others from similar offenses, and ensure his rehabilitation.


      The Nature and Circumstances of Jay Herod, Frank Reynolds, and the PixarBio
                                        Crimes

           For the first forty years of his life Jay Herod was a good brother, an adventurous

student of language and culture, and a happy-go-lucky computer programmer. He

supported himself, his sublings, and only aspired to spend time with friends watching



1
    The attached letter of his sister, Jeanie Herod, catalogs a lifetime of generosity and integrity.
       Case 1:18-cr-10154-DPW Document 276 Filed 02/18/20 Page 2 of 13



sports and having a beer. He didn’t own a home or a car, but he did learn to speak

Spanish and Russian. He held the same job at the Massachusetts Secretary of State for

more than a decade. He was content. He was known to be generous and supportive;

there was no sign of avarice or deceit in any part of Jay Herod’s life or relationships.

Then he answered a Craigslist ad for a roommate.

       Like others in the parade of co-defendants, witnesses, and victims this Court has

heard, Jay Herod was enthralled by Frank Reynolds. Mr. Reynolds’s unique

combination of largesse and hubris easily overwhelmed Mr. Herod’s simpler approach

to life and human interaction. Mr. Reynolds claimed he was an graduate of the finest

schools, a prolific inventor, and had cured his own paralysis. On the first day of their

introduction, Mr. Reynolds began his deceit and quickly convinced Mr. Herod of his

greatness. While previously content to just work and be social, Mr. Herod soon viewed

himself as something more substantial and interesting, a biotech investor: a self-taught

expert in the efficacy of clinical trials and regulatory process of FDA approval.

Watching Mr. Reynolds on CNBC, listening to MIT fellows, and regularly dining with

PhDs in Mr. Reynolds' employ only confirmed his growing confidence that he had met

a transformative figure and was fortunate to be along for the ride. Mr. Herod invested

his life savings in Invivo Therapeutics at Mr. Reynolds' request and more than tripled

his money. When Reynolds asked for all of his money again—this time for PixarBio—he

jumped at the chance.

       It is now clear that Mr. Herod was among many “friends and family” that were

the subject of Mr. Reynolds' slow grift through his relentlessly grandiose promises. By




                                                                                           2
         Case 1:18-cr-10154-DPW Document 276 Filed 02/18/20 Page 3 of 13



the time Mr. Reynolds presented PixarBio to Mr. Herod, the deception was complete.

Mr. Herod believed Mr. Reynolds could cure and had cured paralysis. He believed Mr.

Reynolds could solve the opioid crisis. He also believed that by manipulating the price

of PixarBio, he was playing a role in the creation of a company that would improve

lives.

         When shares of PixarBio started trading exactly as Mr. Reynolds predicted, Mr.

Herod believed he had become a millionaire overnight. It is hard to overstate the

intoxicating effect of instant wealth for someone with Mr. Herod’s background. Nor is it

hard to imagine both the sense of obligation one might feel for the founder of that feast

and the resulting willingness to do as told or even to lie to protect him.

         To be clear, greed was an undeniable factor in Mr. Herod’s market manipulation.

He repeated his efforts to manipulate the price of the stock several times. But Mr.

Herod’s actual conduct is more consistent with being a true-believer than that of

someone trying to take investors’ money while giving them nothing in return. He sold

shares at the direction of Mr. Reynolds2 and with the imprimatur of lawfulness that

came with the involvement and legal opinion letters of attorneys Alan Fraade and Fred

Mintz—attorneys he paid and trusted despite their troubling conflicts.3 Mr. Herod

broke the law, and he knew it. But this was, in his view, a temporary evil necessary to

assist Mr. Reynolds in building a lasting company with an important product.


2
  The testimony at trial and supported by various exhibits shows that most of Mr. Herod’s stock sales
occurred only after he had already obligated himself to deposit that money back into PixarBio. In fact,
before the first day of trading, Mr. Herod was convinced to invest the first $200,000 of his future sales
back into PixarBio.
3 Now disbarred, Attorneys Fraade and Mintz are currently co-defendants in the parallel SEC action

pending before Judge William Young (18-cv-10797-WGY).


                                                                                                            3
        Case 1:18-cr-10154-DPW Document 276 Filed 02/18/20 Page 4 of 13



        Mr. Herod’s use of the proceeds of his sales is very telling. He didn’t hide the

money or spend it lavishly. Instead, consistent with his belief in the legitimacy of

PixarBio and Frank Reynolds, he immediately reinvested the proceeds of his stock sales

into the company and its founder’s legal battle with InVivo. These facts can only

evidence his genuine belief that PixarBio was an actual company with an important

product and bright future. If Mr. Herod were aware that Mr. Reynolds was lying about

PixarBio’s products or financial stability, he would not have invested his life savings in

the company. If Mr. Herod had believed they were fleecing investors and absconding

with their money, he wouldn’t have instantly returned nearly all of the proceeds of his

sales to their company and its founder.

        Mr. Herod has already accepted many consequences of his crime and resulting

conviction. He pleaded guilty. He confessed his crimes to the United States and this

Court, and he testified at trial. He also lost his job, his close friends, his good name, and

his life savings. As he shares with this Court in his letter, he holds himself personally

accountable for the economic and collateral suffering of the victims of PixarBio, even

those whom he did not induce to become investors. He will be facing the financial

consequences of his crime for the rest of life. In addition to any fine or restitution (his

plea agreement contemplates forfeiture of $120,000), he likely owes much more: the SEC

is still suing him, and one former friend that blamed him for the downfall of PixarBio

secured a default judgment in Massachusetts Superior Court against him for more than

$220,000.4


4 The plaintiff in that action, David Kazis, is familiar to the Court as someone who engaged in insider
trading based on non-public information he received from Mr. Herod about Mr. Reynolds’s impending


                                                                                                          4
        Case 1:18-cr-10154-DPW Document 276 Filed 02/18/20 Page 5 of 13



        Mr. Herod requests that this Court impose a sentence that is sufficient but not

longer than necessary to accomplish the purpose of sentencing—a sentence of probation

for three years, with the first sixteen months as home confinement. During this time,

Mr. Herod will continue at his current employer and begin making the necessary

economic reparations to the victims of his actions. By restricting his liberty, this Court

punishes Mr. Herod’s conduct and eliminates his treasured ability to travel and

socialize with friends over beer and sports, while maintaining his ability to make

financial amends. Incarceration would result in deeper economic ruin without any

obvious means for him or his victims to recover. Incarceration would therefore not

assist victims and would undermine Mr. Herod’s rehabilitation.



                                           The Guidelines

        The only guideline calculation in dispute is the government’s calculation (or lack

thereof) of loss amount. It is otherwise agreed that Mr. Herod’s criminal history score is

zero; he pleaded guilty to an obstruction related offense and therefore doesn’t dispute

the two-point adjustment for obstruction; he promptly accepted responsibility and

signed a plea agreement. That agreement limits his ability to argue the appropriate

guideline calculations, but he did reserve his right to dispute the loss amount

enhancement of 14 points and to instead argue that a 12-point enhancement is fairer

and more accurate. Consistent with his plea agreement, Mr. Herod suggests that a



departure from InVivo. Mr. Herod’s status as witness for the United States and a defendant in this matter
limited his ability to reply to the inaccurate information alleged in that lawsuit. Despite this, Mr. Kazis
successfully defaulted Mr. Herod and obtained a judgment that more than triple his actual loss.


                                                                                                          5
       Case 1:18-cr-10154-DPW Document 276 Filed 02/18/20 Page 6 of 13



proper determination of his guideline range, before consideration of the downward

departure sought in the government’s motion pursuant to 5K1.1, results in a Criminal

History Category of I and an adjusted offense conduct score of 21 (7 base, plus 12 for

loss amount, plus 2 for obstruction), with a final Offense Level of 18 (after acceptance

deductions). As such, his Guideline Sentencing Range before downward departures

should be 27–33 months.

Loss Amount

       The Pre-Sentence Report (“PSR”) correctly states that the guideline for 15 U.S.C.

§ 78j(b) offenses are found in USSG 2B1.1 and provides for a base offense level of seven.

The PSR further calculates that the offense level should be increased by fourteen points

pursuant to USSG 2B1.1(b)(1)(H) for a loss/gain amount of $910,000. This might be a

correct statement of the guidelines, but as discussed below, it is not as simple as

proposed. The reality is that the actual loss attributable to Mr. Herod’s specific conduct

is perhaps a solvable equation, but the SEC and government (who has the burden to the

prove loss amount they allege) has not provided that data to this Court or Mr. Herod.

Thus, the Court should likely employ the alternative means of calculating loss by

starting with his “gain”.

       Even if the Court utilizes “gain” as “loss,” the total stock sales of Mr. Herod

dramatically overstates the actual loss amount attributable to his criminal conduct.

Finally, even if this Court determines that the total stock sales of $910,000 are a “gain”

and thus a useful alternative “loss amount” for purposes of increasing his offense




                                                                                             6
       Case 1:18-cr-10154-DPW Document 276 Filed 02/18/20 Page 7 of 13



conduct score, this Court should downward depart from that score because it

substantially overstates the seriousness of Mr. Herod’s offense. See USSG 2B1.1, note 21.



Guideline Loss Calculations

       The PSR (and the government) takes an attractively simple approach to loss by

recasting the total stock sales of Mr. Herod as “gain.” Proper guideline calculation,

however, does not permit such a simplistic view. The “[g]eneral [r]ule [is that] loss

amount is the greater of actual loss or intended loss.” Note 3(A). Only if actual loss

cannot be determined can this Court elect “gain” as an alternative method of

establishing loss. See Note 3(B) (“the court shall use gain that resulted from the offense

as alternative measure of loss only if there is a loss, but it reasonably cannot be

determined.”). Consequently, what may seem like linear and logical guidance contained

in the Application Notes to 2B1.1 to calculate loss amount in fact creates many

challenges to account for the loss amount in Mr. Herod’s case.

Actual Loss

       Actual loss means “reasonably foreseeable pecuniary harm that resulted from the

offense,” and “ ‘Intended loss’ (I) means the pecuniary harm that the defendant

purposely sought to inflict…” §2b1.1, note 3.

       The facts upon which Mr. Herod pled guilty are that beginning about November

1, 2016 until the last week of December, he sold shares at the direction of a restricted

person (Frank Reynolds). While his early shares were largely governed by market

price, it is clear that beginning on day one and continuing into December 2016, some




                                                                                             7
        Case 1:18-cr-10154-DPW Document 276 Filed 02/18/20 Page 8 of 13



portion of his trades were at prices intended to inflate the perceived value and interest

in PixarBio. But there is nothing unlawful about asking a higher price for your shares

than the market has offered. There is also nothing unlawful if an arm’s length purchaser

meets that higher price, as it most certainly was in the early days of (heavy) trading by

Mr. Herod. That said, no clearer evidence of his criminal intent can be found than in his

attempts to purchase 100 shares of PixarBio at prices higher than the market was

commanding.

        There is no dispute that eventually (in December) Mr. Herod began placing small

trade orders designed to artificially increase the market price. Often these trades were

executed at the end of the day, resulting in an overnight price that was not a true

market price. It is not clear from the evidence at trial, the statements of government at

Mr. Herod’s plea, or in discovery, what discrete impact this conduct had in creating

actual loss to investors.

        Mr. Herod was unaware of Mr. Stromsland’s unlawful trading, and he was

oblivious to the lies of Frank Reynolds. It is undisputed that Mr. Herod was unaware of

the precarious financial status of PixarBio or that Mr. Stromsland (and perhaps others)

engaged in a similar pattern of manipulative trading.5

        The fact that investors bought shares at an inflated price might inspire the Court

to simply determine the net difference between the market price and Mr. Herod’s

higher price as the loss amount. But that calculus would require information about the

volume of trading that we do not have. Even if that amount were reachable and


5
 To the contrary, Mr. Herod was led to believe he was the only person able to freely trade PixarBio
among those involved in the early days of PixarBio.


                                                                                                      8
        Case 1:18-cr-10154-DPW Document 276 Filed 02/18/20 Page 9 of 13



determined, it should only include those investors inveigled to invest by the upward

trend in volume or market price. If the Court could determine that figure, which is

likely impossible without the government providing that information, it should still

further restrict the actual loss by any market sales by those specific investors

determined to have been misled by Mr. Herod’s trading. From that remainder, the

Court could reduce any amounts by investments made after the publicly disclosed SEC

concerns about PixarBio. The final figure would also require more subtraction should

occur for any trades by others with ‘unclean hands’ (i.e. Stromsland).

       Lastly, and importantly if the Court seeks to calculate actual loss, the loss must

have been foreseeable. See §2b1.1, Note 3, United States v. Mallory, 709 F. Supp.2d 455

(2010). In order to hold these losses against Mr. Herod in the sentencing context, the

Court must agree that they were foreseeable by him—who at the time was oblivious to

the house of cards that was PixarBio and who was not entirely reckless in that

conclusion. After all, outside securities lawyers had endorsed his ability to trade,

analysts and media had reported Mr. Reynold’s promises as gospel, and scientists and

experts were rapidly joining the PixarBio team. Mr. Herod could not have foreseen any

loss attributable to his conduct. Mr. Herod’s testimony and conduct only corroborate

his belief that all who invested with Pixar were about to become very wealthy.

       These standards seem unworkable and cannot be determined with reasonable

certainty. But the Guidelines are not blind to the challenges presented by market

manipulation in a traditional calculation of actual or intended loss. As such, the Note

3(F)(ix) specifically instructs that:




                                                                                            9
       Case 1:18-cr-10154-DPW Document 276 Filed 02/18/20 Page 10 of 13



       Fraudulent Inflation or Deflation in Value of Securities or Commodities.—In a case
       involving the fraudulent inflation or deflation in the value of a publicly traded security or
       commodity, the court in determining loss may use any method that is appropriate and
       practicable under the circumstances. One such method the court may consider is a
       method under which the actual loss attributable to the change in value of the security or
       commodity is the amount determined by—
                      (I) calculating the difference between the average price of the security or
                      commodity during the period that the fraud occurred and the average price
                      of the security or commodity during the 90-day period after the fraud was
                      disclosed to the market, and
                      (II) multiplying the difference in average price by the number of shares
                      outstanding.


       Here, the Court could calculate the average price from from November 1, 2016 to

December 31, 2016 (the ‘period that the fraud occurred’). Likewise, it could probably

ascertain the average price during the 90 day period after the fraud was disclosed to the

market (probably the January 23, 2017 trading freeze by the SEC). But even without

that information, this Court can reach the final dictate of this section of the guidelines to

agree that this amount would overstate loss:


              In determining whether the amount so determined is a reasonable estimate of the
              actual loss attributable to the change in value of the security or commodity, the
              court may consider, among other factors, the extent to which the amount so
              determined includes significant changes in value not resulting from the offense
              (e.g., changes caused by external market forces, such as changed economic
              circumstances, changed investor expectations, and new industry-specific or firm-
              specific facts, conditions, or events).


       Here, there can be little dispute that Mr. Herod’s market manipulation was not

the cause of the demise of PixarBio. The drastic reduction in the market price of

PixarBio did not spring from the revelation that, in November and December 2016, the

market price was inflated by Mr. Herod’s sales decisions or his price altering attempts




                                                                                                 10
       Case 1:18-cr-10154-DPW Document 276 Filed 02/18/20 Page 11 of 13



with 100-share trades. Instead, the loss is a consequence of Mr. Reynolds'

misrepresentations to the public about the significance of Neurorelease, Mr. Reynolds'

false statements about the timeline to (and likelihood of) FDA approval, and his false

statements about PixarBio’s financial status. As such, the methodology outlined in this

section of the Guideline notes would, if deployed, almost certainly dramatically

overstate the seriousness of the offense and require downward adjustment.

Intended Loss

       ‘Intended loss’ is even harder to calculate, but less necessary to attempt. Starting

from the undisputed notion that Mr. Herod believed PixarBio was going to end the

opioid crisis and had invested his own life savings, and adding the reality that he

reinvested nearly all the proceeds of his sales (in fact, most sales post-dated a legal

commitment to reinvest the money in PixarBio), this Court cannot conclude that Mr.

Herod “purposely sought to inflict” to any investor.

       Because the government has the burden to prove actual and foreseeable losses

attributable to Mr. Herod’s wrongful conduct, he could argue that this Court has a basis

to determine that losses are zero. He doesn’t not make that request because, like the

government’s suggested outcome, that would be unfair and incorrect. Instead, this

Court could simply rely upon Mr. Herod’s agreement that the amount of loss is equal to

the range resulting in a twelve-point enhancement because the government has failed to

prove the figures exceeded $550,000.

Gain as Loss




                                                                                          11
       Case 1:18-cr-10154-DPW Document 276 Filed 02/18/20 Page 12 of 13



        With the lack of necessary information and the inaptness of the application notes

regarding actual loss, the Court may choose to deploy “gain” as the loss amount

because “the [C]ourt need only make a reasonable estimate of the loss” and the

preferred methods of loss calculations (actual or intended) are unworkable and cannot

be determined. But if the Court employs “gain” as “loss” amount, $910,000 is only the

starting high-water mark.

        No one will pretend that Mr. Herod absconded with $910,000.6 The total can and

should be reduced by $500,000. Application Note 3(E) provides that “[l]oss shall be

reduced by…(i) The money returned...to the victim before the offense was detected.”

Here, the investors and victims are shareholders in PixarBio. PixarBio received $500,000

of the $910,000 proceeds of Mr. Herod’s stock sales. Although the guidelines might have

aimed to provide this relief to someone who abandoned a scheme and made amends

before getting caught, that interpretation is not mandated. And because the note is

aimed at properly assessing actual gain, the Court should acknowledge Mr. Herod’s

good-faith belief that PixarBio was legitimate. Such a view would permit this Court to

view his return of $500,000 to the company as—at bare—not a gain to him.

        Alternatively, even if the Court includes that amount in Mr. Herod’s “gain,” then

it must acknowledge that his good-faith investment of his life-savings (nearly $400,000)

reduces his pecuniary gain. Simply put, even though Mr. Herod sold $910,000 through

his stock sales, his final economic gain is the $510,000 exceeding his own good-faith



6 The PSR and the United both use these rounded numbers which fairly hue to the precise numbers. Mr.
Herod adopts this approach as suitable and has no objection to the Court relying on these simpler proxies
to specific amounts.


                                                                                                      12
      Case 1:18-cr-10154-DPW Document 276 Filed 02/18/20 Page 13 of 13



investment. This view of gain simultaneiously recognizes the reality of this case—Mr.

Herod was a victim and a perpetrator.




                                       Conclusion

Mr. Herod is a felon that his destroyed his good name. His crimes have victims. He asks

this Court to fashion a sentence that permits him to mitigate the damage his has caused.

By insisting on Home Confinement for 16 months, this Court limits his liberty while

eliminating the economic burden of incarceration of the United States and enabling him

to pay what he owes. Jay Herod is a better man as a consequence of his reflection on his

crimes and the world is a better place with Jay Herod in it.


                                         Respectfully Submitted,
                                         M. JAY HEROD
                                         By and through counsel

Date: February 18, 2020                  /s/ Leonard E. Milligan III
                                         Leonard E. Milligan III
                                         BBO #668836
                                         MILLIGAN RONA DURAN & KING LLC
                                         50 CONGRESS STREET, SUITE 600
                                         BOSTON, MA 02109
                                         t. 617.395.9493
                                         lem@mrdklaw.com




                                                                                        13
